Fourth Court of Appeals
                               San Antonio, Texas
                                    February 24, 2014

                                  No. 04-13-00319-CV

 Albert Ralph VELASQUEZ, Associated Transportation Services, LLC, and P5 Management
                                     Group,
                                   Appellants

                                            v.

                                    Lisa RAMIREZ,
                                        Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-00229
                         Honorable Larry Noll, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on February 28, 2014.

                                                        PER CURIAM
ATTESTED TO:__________________________
             Keith E. Hottle
             Clerk of Court